NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
IN RE CYCLOBENZAPRINE HYDROCHLORIDE
EXTENDED-RELEASE CAPSULE PATENT
LITIGATION
EURA1;TD, INr(:,iEEPH;fJO1;:;NC: ;i;I;;NESTA AG,
Plaintiffs-Appello:nts,
v. _
ANCHEN PHARMACEUTICALS, INC_. AND
ANCHEN, INC.
Defendants-Appellees.
2011-1408, -141U, -1411, -1412
Appea1s from the United States District Court for the
District of De1aware in case no. 09-MD-2118, Judge Sue
L. Robinson.
ON MOTION
ORDER
The appellants move for a 14-day extension of time,
until August 18, 2011, to file their response to Anohen

EURAND V. ANCHEN PHARMA
2
Pharmaceuticals, Inc. and Anchen, Inc.’s motion to dis-
miss Anohen Pharmaceutica1s, Inc., et a1. oppose
Upon consideration thereof,
IT ls 0RDERED THA'r:
The motion is granted
JUL 2 9 2011
Date
cc: Wil1iam J. Marsden, Jr., Esq.
Donald J. Mizerk, Esq.
s21
FoR THE CoURT
/s/ J an Horba1__\[
J an Horbaly
Clerk _
FlLED
ns cou n
mEF§B€§A1P&EE'51“°
JUL 2 9 2011
.IAN HDRBALY
CLEH(